UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8375


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES D. IZAC,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.      John P. Bailey,
District Judge. (3:02-cr-00058-JPB-JES-1; 3:08-cv-00093-JPB)


Submitted:    March 17, 2009                 Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles D. Izac, Appellant Pro Se.    Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles D. Izac seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief   on    his    28    U.S.C.A.       §   2255    (West    Supp.       2008)

motion.    The order is not appealable unless a circuit justice or

judge     issues    a    certificate         of    appealability.           28     U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a   substantial          showing       of    the    denial    of     a

constitutional      right.”           28    U.S.C.       § 2253(c)(2)     (2006).         A

prisoner     satisfies       this          standard       by     demonstrating         that

reasonable    jurists      would       find       that    any    assessment       of    the

constitutional      claims      by    the    district      court    is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Izac has not

made the requisite showing.                Accordingly, we deny a certificate

of appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              DISMISSED



                                             2